ON REHEARING. Hill, C. J. I. Attention is called to the fact that the court in the 8th instruction withdrew from the jury the consideration of the evidence showing that the mother was deprived of seeing her son’s body on its arrival at Malvern, and it’is insisted that this evidence could not be considered. It is true that it was not before the jury, and its verdict could not be tested by it; but this evidence was in the case, and the court considered it when weighing appellant’s contention that there was no element of mental anguish shown. The court was of opinion that it, and the other matters mentioned in the opinion, were elements within the statute. It was pointed out in the opinion that some of the instructions given were more favorable to appellant than the law authorized. II. Appellant says that the court does not mention in the opinion what appeared to it an important point, that there was no testimony introduced showing what Burt Coyne would have done had he been instructed by the plaintiff to ship the remains to Malvern. Coyne was the friend and roommate of Harry Arant, and wired his mother of his death; and in the telegram said, “Wire disposition of body at once.” Coyne testified that when he sent this telegram, “I told the agent that we wanted to notify Mrs. Arant that her son Harry was dead, and that we desired to know what disposition she wanted to make of the body.” Coyne waited the two hours he was told it would take for an answer to come, and then called at the office for it and, failing to get it, went back for it every half-hour until after midnight, and then arranged for the answer to be telephoned to him. The reply that was sent to his message when it was. received, and before it was known that it had been delayed, was, “Bring body at once; expenses will be paid here.” To this a reply was sent that it was too late, as the body was buried. The court, at the instance of the appellant, instructed the jury that the plaintiff must show that Coyne would have responded to this message and shipped the remains before she could recover. Considering the close friendship the evidence showed existed between Coyne and Harry, and Coyne’s prompt action in going to the nearest telegraph station and wiring news of Harry’s death and asking disposition of his remains, and his explanation to the agent, his conduct in repeatedly endeavoring for twenty-four hours before he buried his friend to get a reply from his telegram, and the nature of the reply, the jury was not without evidence to sustain its finding on this issue. This matter was not overlooked, as thought by counsel, but was considered a question of fact submitted to the jury under instructions given at the instance of appellant, and, the evidence being considered sufficient, no profit was.seen in a discussion of it. There was no error to the prejudice of appellant in the trial, and the motion is overruled.